¶1
Alexander, C.J.
Petitioners M.H.-O. and Y.H. are teenage girls who ran away multiple times from foster *638homes in which they had been placed. The juvenile court found each of them in contempt of court for running away and used its “inherent contempt power” to order each of them to spend 30 to 60 days in detention. Petitioners ask this court to reverse the Court of Appeals decision affirming the juvenile court orders. They argue that the Court of Appeals erred in concluding that the juvenile court has the inherent power to impose punitive sanctions on a youth for indirect contempt. Although we disagree with petitioners’ assertion, we conclude that the juvenile court improperly resorted to the use of its inherent power in this case. We, therefore, reverse the Court of Appeals.
I
A. Y.H.
¶2 In 2001, Y.H. was found by the Yakima County Juvenile Court to be a dependent child. Consequently, she was placed in foster care. Y.H. ran away from the foster home at least six times in 2003 and 2004. The first time she ran away, Yakima County Juvenile Court Commissioner Robert Inouye warned her that she needed to stay in the foster home in which she had been placed. After subsequent runs, Y.H. was found in contempt and sentenced to three to seven days in detention, with the option to purge her contempt by writing an essay and promising not to run away again. After her fourth disappearance, Y.H. was also moved to a new foster home. The fifth time Y.H. ran away, Commissioner Inouye warned her that if she ran again he might have to resort to the court’s inherent contempt power in order to impose greater sanctions.
¶3 Finally, after the sixth time Y.H. ran away, respondent, Department of Social and Health Services (DSHS), asked the juvenile court to exercise its inherent contempt power and impose a punishment greater than the statutory remedy of up to seven days in juvenile detention with an option to gain earlier release by purging the contempt. *639Commissioner Inouye conducted a hearing on DSHS’s request and heard testimony from witnesses. He subsequently sentenced Y.H. to 30 days in detention for contempt, without the opportunity to purge the contempt. He found:
If we continue to use [the] Becca procedure,[1] [Y.H.] will continue to make empty promises and continue to run and place her self at serious risk.
[Y.H.fs disobedience to the court orders has escalated in severity over time, rather than lessening in response to the Becca contempt sanctions.
[Y.H.fs mother believes that the Becca sanctions are inadequate to change [Y.HJ’s behavior, and that something different should be tried, if another run is to be avoided.
There is reason to believe that an inherent contempt disposition will likely have coercive effect on [Y.H.]. It will become clear to Y-H.] that continued future decisions to violate court orders may have much more serious consequences. It will give her a period of time to stabilize without the adverse influences which she seeks while one [sic] the run. It will not give her the opportunity to run again the next day after her contempt hearing (as she did on 8-30-03).
The stakes are high at this point [. Y.H.] appears headed for a very dangerous life style which includes gangs, drugs and sex to the exclusion of stability, safety and education. . . . We are risking a catastrophe with her future if we are unable to formulate an adequate response to her bad choices.
Clerk’s Papers (CP) (23252-2-III) at 73-74.
¶4 Y.H. moved for revision of the order. A judge of the Yakima County Superior Court upheld the commissioner’s *640use of inherent contempt power to impose a 30-day sentence. Y.H. then appealed to the Court of Appeals.
B. M.H.-O.
¶5 Like Y.H., M.H.-O. was found by the Yakima County Juvenile Court to be a dependent child and placed in foster care. She also ran away from her placement at least six times in 2003 and 2004, two of these times within a day of promising the court she would not run again. After each of the first four of these disappearances, the juvenile court found M.H.-O. in contempt and sentenced her to four to seven days in detention, with the option to purge her contempt. Once, she was released after merely promising not to run again. After the third time M.H.-O. ran, Commissioner Inouye warned her that he might have to resort to the court’s inherent contempt power to impose greater sanctions if she ran again.
¶6 The fifth time M.H.-O. ran away, DSHS moved for the juvenile court to exercise its inherent contempt power. Commissioner Inouye set a trial date, advised the parties that the contempt must be proved beyond a reasonable doubt, and warned M.H.-O. that detention imposed under inherent contempt power could last until she turned 18 and carried no option to purge the contempt. M.H.-O. stipulated “that she had run as alleged” in exchange for a recommended sentence of 30 days. CP (23211-5-III) at 86. Sentencing M.H.-O. to 30 days, with no option to purge the contempt, Commissioner Inouye found:
[M.H.-O.] has repeatedly promised not to run, and repeatedly broken those promises. Given this recent history, a new purge promise not to run could not be believed.
There is reason to believe that an inherent contempt consequence with no purge option could achieve what a purgeable 7 days of civil contempt consequence could not. It will afford [M.H.-O.] a longer period of time to stabilize under the influence of a “home” where she is not on the streets and on the run. It will give her an opportunity to reflect and become *641more accustomed to a lifestyle which includes school and continuity.
Id. at 87.
¶7 A week after M.H.-O. was released from detention, she ran away again. DSHS again moved for the court to use its inherent contempt power to impose an appropriate sanction upon M.H.-O. After being advised of the “potential consequences” of the contempt motion “and of her rights,” M.H.-O. again stipulated that she had violated a court order by running away. Id. at 76. In determining a proper sanction for M.H.-O.’s sixth contempt, Commissioner Inouye stated:
This court has attempted to persuade [M.H.-O.], through use of the usual civil contempt remedies, to begin following court orders and live in a safe manner. These efforts have failed, repeatedly.
[M.H.-O.] has repeatedly demonstrated that this limited consequence does not deter her from choosing to run. . . .
Hopefully [M.H.-O.] will grow out of this phase, before she suffers further serious or irreparable harm. Eventually a civil contempt sanction may have some actual coercive effect for her ....
At present, the court is unable to assure the basic safety of [M.H.-O.] without resort to the inherent contempt powers[.] The legislatively provided tools have proven inadequate.
Id. at 78. Commissioner Inouye went on to explain that there was “a reasonable basis for believing that some other specific period of detention will achieve what seven days will not,” because M.H.-O. was “asking for help with inpatient drug treatment,” and he believed that “[a] more extended period of time under the auspices of juvenile detention would give a more significant opportunity for her to experience being drug free in a more structured environment including an education component.” Id. at 79. Commissioner Inouye decided to give M.H.-O. a “more extended *642sentence” than he had prior to that time, because “that prospect is likely to have a greater deterrent effect.” Id. Accordingly, he sentenced M.H.-O. to 60 days in detention, with no purge option.
¶8 M.H.-O. moved for revision of both orders. A judge of the Yakima County Superior Court upheld the commissioner’s use of inherent contempt power to impose both the 30-day and 60-day sentences. M.H.-O. appealed to the Court of Appeals.
C. Court of Appeals Decision
¶9 The Court of Appeals essentially consolidated Y.H.’s and M.H.-O.’s appeals, along with a similar appeal by a third juvenile, A.K.2 That court concluded that the juvenile court possesses the inherent power to impose a punitive sanction, such as the determinate sentences in this case, for indirect contempt of court. In re Dependency of A.K., 130 Wn. App. 862, 867, 125 P.3d 220 (2005). It ruled, however, that this power can be used only when the juvenile court finds (1) “that the statutory remedy is inadequate to meet the juvenile’s needs” and (2) “that a different period of detention is necessary.” Id. The Court of Appeals further determined that criminal due process protections must be afforded in a punitive contempt proceeding, including
notice of the charges, a reasonable opportunity to respond, the presumption of innocence, the right to have guilt proved beyond a reasonable doubt, the right to refuse to testify, the right to call witnesses and to cross-examine, the assistance of counsel, and the right to a trial before an unbiased judge.
Id. at 878 (citing Young v. United States ex rel. Vuitton et Fils SA, 481 U.S. 787, 798-99, 107 S. Ct. 2124, 95 L. Ed. 2d 740 (1987); In re Winship, 397 U.S. 358, 368, 90 S. Ct. 1068, 25 L. Ed. 2d 368 (1970)).
*643¶10 Applying these standards, the Court of Appeals concluded that the order relating to A.K. was deficient because it failed to “specifically state the reasons why the juvenile court decided that the statutory civil remedial sanctions were inadequate” and why “a determinate sentence without the opportunity to purge would better address [her] contempt.” Id. at 886. Accordingly, A.K’s order was vacated.3 The Court of Appeals also vacated one of the orders relating to M.H.-O., on the basis that she stipulated to facts without being informed of all her due process rights. The Court of Appeals affirmed the other two orders, which are now before us on review.
II
A. Mootness
 fll This case is technically moot, petitioners having each served the sentence imposed for contempt. In re Det. of Swanson, 115 Wn.2d 21, 24, 793 P.2d 962, 804 P.2d 1 (1990). Consequently, effective relief cannot be afforded to either of them. Moreover, petitioners are now over the age of 18 and no longer subject to the jurisdiction of the juvenile court.
¶12 However, “[t]his court may decide a moot case if it involves matters of continuing and substantial public interest.” Id. To determine “whether or not a sufficient public interest is involved,” this court looks at three criteria: “ ‘(1) the public or private nature of the question presented; (2) the desirability of an authoritative determination which will provide future guidance to public officers; and (3) the likelihood that the question will recur.’ ” Id. at 24-25 (quoting Dunner v. McLaughlin, 100 Wn.2d 832, 838, 676 P.2d 444 (1984)).
¶13 This consolidated case meets each of the three criteria. Although the due process rights of juveniles are *644individual rights, the public has a great interest in the care of children and the workings of the foster care system. See, e.g., In re Interest of M.B., 101 Wn. App. 425, 433, 3 P.3d 780 (2000). The authority of the courts is similarly a public matter. In re Cross, 99 Wn.2d 373, 377, 662 P.2d 828 (1983). A determination of how the courts’ inherent power interacts with the statutory contempt scheme will provide useful guidance to judges. Finally, the Court of Appeals noted in this case that the “exercise of inherent contempt authority to force compliance with placement orders is likely to recur,” making “[c]larification of the court’s authority to exercise inherent contempt power ... a matter of continuing public interest.” A.K., 130 Wn. App. at 870 n.4. We agree. This case alone involved four such exercises of inherent contempt power in less than two months. The fact that we have been presented with a number of amicus curiae briefs speaks to the substantial public interest. Thus, we consider it appropriate to review this case.
B. Inherent Contempt Power of the Juvenile Court
¶14 “Contempt of court” is intentional:
(a) Disorderly, contemptuous, or insolent behavior toward the judge while holding the court, tending to impair its authority, or to interrupt the due course of a trial or other judicial proceedings;
(b) Disobedience of any lawful judgment, decree, order, or process of the court;
(c) Refusal as a witness to appear, be sworn, or, without lawful authority, to answer a question; or
(d) Refusal, without lawful authority, to produce a record, document, or other object.
RCW 7.21.010(1). Contempt may be direct, occurring in the court’s presence, or indirect, occurring outside of court. Int’l Union, United Mine Workers of Am. v. Bagwell, 512 U.S. 821, 827 n.2, 114 S. Ct. 2552, 129 L. Ed. 2d 642 (1994). A court’s authority to impose sanctions for contempt is a question of law, which we review de novo. See M.B., 101 Wn. App. at 454.
*645¶15 Because contempt of court is disruptive of court proceedings and/or undermines the court’s authority, courts are vested with “an inherent contempt authority, as a power ‘necessary to the exercise of all others.’ ” Bagwell, 512 U.S. at 831 (citations omitted) (quoting United States v. Hudson, 11 U.S. (7 Cranch) 32, 34, 3 L. Ed. 259 (1812)). Inherent contempt power is separate from statutorily granted contempt power. State v. Ralph Williams’ Nw. Chrysler Plymouth, Inc., 87 Wn.2d 327, 335, 553 P.2d 442 (1976); Keller v. Keller, 52 Wn.2d 84, 86, 323 P.2d 231 (1958). It is “created by the constitution, . . . comes into being upon the very creation of... a court and remains with it as long as the court exists.” Blanchard v. Golden Age Brewing Co., 188 Wash. 396, 423, 63 P.2d 397 (1936). The inherent contempt power “is lodged permanently with [the court], and the legislature may not, by its enactments, deprive the court of that power or curtail its exercise.” Id. at 424; see also Mead Sch. Dist. No. 354 v. Mead Educ. Ass’n, 85 Wn.2d 278, 287, 534 P.2d 561 (1975); State v. Estill, 55 Wn.2d 576, 579, 349 P.2d 210 (1960). The legislature may only “regulate that power,” and only “as long as it does not diminish it so as to render it ineffectual.” Mead Sch. Dist., 85 Wn.2d at 287 (citing Carter v. Commonwealth, 96 Va. 791, 32 S.E. 780 (1899)). This inherent authority allows courts to impose sanctions upon the contemnor, after appropriate due process protections are provided.
¶16 Due process requirements vary depending on whether the contempt is direct or indirect and whether the sanctions imposed are remedial or punitive in nature. See Bagwell, 512 U.S. at 831. A “remedial sanction” is one that is “imposed for the purpose of coercing performance when the contempt consists of the omission or refusal to perform an act that is yet in the person’s power to perform.” RCW 7.21.010(3). It is considered civil, rather than criminal, in nature. Bagwell, 512 U.S. at 827. A “punitive sanction,” on the other hand, is “imposed to punish a past contempt of court for the purpose of upholding the authority of the court,” RCW 7.21.010(2), and it is considered criminal in *646nature. Bagwell, 512 U.S. at 828. In determining whether sanctions are punitive or remedial, courts look not to the “stated purposes of a contempt sanction,” but to whether it has a coercive effect — whether “the contemnor is able to purge the contempt and obtain his release by committing an affirmative act.” Id.
¶17 Due process requirements do not prevent the use of inherent contempt power; they merely limit its exercise. In delineating the process required when exercising this authority, the United States Supreme Court has differentiated between three types of use: (1) imposition of remedial sanctions for direct contempt, (2) imposition of remedial sanctions for indirect contempt, and (3) imposition of punitive sanctions for direct or indirect contempt. Id. at 832-33. Different procedural protections are required for each of these three types of cases,4 but due process does not prevent the court from exercising its inherent contempt power in any of those three ways. See id. Contrary to petitioners’ claim, a court may use its inherent power to impose punitive sanctions for indirect contempt without violating the due process clauses of the United States Constitution.
 ¶18 In the present case, a juvenile court commissioner exercised this power. The juvenile court is a division of the superior court. State v. Werner, 129 Wn.2d 485, 492, 918 P.2d 916 (1996); RCW 13.04.021(1). As such, it possesses the inherent power granted to the superior court under our constitution. See Const. art. IV, §§ 5-6; see also State v. Martin, 36 Wn. App. 1, 4, 670 P.2d 1082 (1983), rev’d on other grounds, 102 Wn.2d 300, 684 P.2d 1290 (1984). Thus, the juvenile court, like other courts, possesses inherent power to sanction direct or indirect contempt by punitive or remedial sanctions. In Washington’s court sys*647tem, a juvenile court commissioner has “the power, authority, and jurisdiction, concurrent with a juvenile court judge, to hear all cases under this chapter and to enter judgment and make orders with the same power, force, and effect as any judge of the juvenile court.” RCW 13.04.021(1); see also Const. art. IV, § 23. Consequently, the court commissioner issuing the inherent contempt orders in this case had the inherent power that is possessed by a superior court judge.
C. Limitations on the Exercise of Inherent Contempt Power
 ¶19 While inherent contempt authority is a critical component of judicial power, its use is appropriate only in limited situations. We have long held that courts may not exercise their inherent contempt power “[u]nless the legislatively prescribed procedures and remedies are specifically found inadequate.” Mead Sch. Dist., 85 Wn.2d at 288 (citing State ex rel. Curtiss v. Erickson, 66 Wash. 639, 642, 120 P. 104 (1912), aff’d on other grounds by Carlson v. Washington, 234 U.S. 103, 34 S. Ct. 717, 58 L. Ed. 1237 (1914); State ex rel. Dye v. Reilly, 40 Wash. 217, 220, 82 P. 287 (1905)); see also State v. Boatman, 104 Wn.2d 44, 48, 700 P.2d 1152 (1985); State v. Browet, Inc., 103 Wn.2d 215, 218, 691 P.2d 571 (1984). “Only under the most egregious circumstances should the juvenile court exercise its contempt power to incarcerate a status offender in a secure facility. If such action is necessary, the record should demonstrate that all less restrictive alternatives have failed.” State v. Norlund, 31 Wn. App. 725, 729, 644 P.2d 724, review denied, 98 Wn.2d 1013 (1982); see also In re Pers. Restraint of King, 110 Wn.2d 793, 802, 756 P.2d 1303 (1988).
¶20 In this case, the juvenile court commissioner did not specifically find that one of the statutory remedies available to him was inadequate: criminal contempt of court under RCW 7.21.040. Under that statute, a court may impose punitive sanctions of up to $5,000, up to one year imprisonment, or both on adult contemnors, after certain *648procedures are followed. RCW 7.21.040(5). Juvenile status offenders5 can also be sanctioned criminally for contempt. State v. A.L.H., 116 Wn. App. 158, 162, 163-64, 64 P.3d 1262 (2003) (citing In re Interest of Rebecca K., 101 Wn. App. 309, 2 P.3d 501 (2000)). When juveniles are found guilty of a nonenumerated offense equivalent to an adult gross misdemeanor, such as contempt, see RCW 9A.20.010(2)(b), .021(2), the conviction is classified as a category D juvenile offense. RCW 13.40.0357. Category D offenses are punishable by confinement in a juvenile detention facility for up to 30 days, up to 12 months’ community supervision, up to 150 hours’ community restitution, and/or a fine of up to $500. Id. Under RCW 7.21.040(5), Commissioner Inouye could have sentenced petitioners to 30 days in juvenile detention, without a purge condition, after finding the remedial RCW 7.21.030(2)(e) sanction inadequate and affording proper criminal due process protections.
¶21 We recognize that the holding of Division Two of the Court of Appeals in A.L.H. may be inconsistent with our conclusion that criminal contempt sanctions may be imposed on juveniles violating a placement order in a dependency case. In A.L.H., the court held that only civil contempt sanctions may be imposed on a juvenile for violating an at-risk youth (ARY) order. The ARY statutes constitute a separate chapter of Title 13 RCW from the dependency statutes. As amended in 1998, the ARY contempt statute provided, “Failure by a party to comply with an order entered under this chapter is a civil contempt of court as provided in RCW 7.21.030(2)(e), subject to the limitations of subsection (3) [which limits sanctions to $100 and/or seven days’ confinement] of this section.” RCW 13.32A.250(2). The Court of Appeals interpreted this statute as “expressly limiting]” sanctions that may be sought for contempt to the remedial sanctions laid out in RCW 7.21.030(2)(e). A.L.H., *649116 Wn. App. at 164. “If contempt charges are brought against a juvenile in violation of an ARY order, the State must seek civil contempt remedies,” the court concluded, but “any juvenile offender in contempt of court on some other basis may be subject to criminal, civil, or summary contempt under the general contempt statutes.” Id. at 163-64.
¶22 The wording of the dependency contempt statute— the statute at issue here — underwent the same 1998 amendments and is essentially identical to the ARY contempt statute: “Failure by a party to comply with an order entered under this chapter is civil contempt of court as provided in RCW 7.21.030(2)(e).” RCW 13.34.165(1). This subsection, like the ARY subsection, is followed by a subsection limiting “remedial sanction [s]” to seven days’ confinement. RCW 13.34.165(2). Thus, when Commissioner Inouye made the orders at issue here, he specifically found that criminal contempt sanctions under RCW 7.21.040 were unavailable, basing that finding on the A.L.H. decision.
¶23 We disagree with Commissioner Inouye. First, we note that A.L.H. concerned a different statute than the one we are interpreting: the ARY contempt statute. Although the wording of the two statutes is similar, the purposes behind the statutes are somewhat different. The ARY statutes were designed to provide parents of at-risk youth with tools to assist them in raising their children and keeping their children safe. RCW 13.32A.010. The legislature specifically stated that services were to be offered “on a voluntary basis whenever possible ... and that the courts [should] be used as a last resort.” Id. The dependency statutes, on the other hand, were intended to protect the health and safety of children when “the rights of basic nurture, physical and mental health, and safety of the child and the legal rights of the parents are in conflict.” RCW 13.34.020. These statutes appear to contemplate greater court involvement, while the ARY statutes were partially aimed at providing interventions to keep children out of detention.
*650¶24 In addition, we do not find the A.L.H. decision entirely persuasive. Division Two of the Court of Appeals provided little to no reasoning for its decision limiting sanctions in particular cases to civil contempt remedies. In fact, the other Court of Appeals ARY cases cited in A.L.H.— M.B. and Rebecca K. — can be read as suggesting the opposite conclusion: that criminal sanctions can be imposed for violation of an ARY order, so long as the proper due process is afforded. Both of those cases addressed whether the legislature had, by declaring the RCW 7.21.030(2)(e) sanction to be “remedial,” constitutionally transformed criminal sanctions into civil sanctions, allowing determinate sentences to be imposed without purge conditions and without criminal due process protections. See M.B., 101 Wn. App. 425; Rebecca K., 101 Wn. App. 309. Both opinions concluded that confinement in juvenile detention without a purge condition remained a punitive sanction requiring criminal due process, regardless of what the legislature called it. M.B., 101 Wn. App. at 445-46; Rebecca K., 101 Wn. App. at 316-17. Division Three of the Court of Appeals further stated in Rebecca K. that “[c]riminal contempt proceedings must be initiated by a criminal information filed by the State in order to comply with due process.” Rebecca K., 101 Wn. App. at 317 (citing A.D.F. v. State, 88 Wn. App. 21, 26, 943 P.2d 689 (1997), superseded by statute on other grounds by State v. A.L.H., 116 Wn. App. 158). Concluding that the sanctions in the Rebecca K. case were punitive in nature, the court reversed the orders of contempt because the requirements of RCW 7.21.040 were not followed. Similarly, Division One “emphasize [d]” in M.B. that “due process prohibits a court from using either statutory or inherent power to justify its actions if the contempt sanctions are themselves punitive, unless the contemnor is afforded criminal due process protections.” M.B., 101 Wn. App. at 453 (emphasis added). We infer from this language that Divisions One and Three of the Court of Appeals consider statutory criminal contempt sanctions to remain available in ARY cases after the 1998 amendments.
*651¶25 Finally, we interpret statutes so as to give effect to legislative intent. Campbell v. Dep’t of Soc. & Health Servs., 150 Wn.2d 881, 894, 83 P.3d 999 (2004). The “chief objective” of the legislature’s 1998 amendments to the contempt statutes “was to make detention available as a coercive tool for juvenile courts.” M.B., 101 Wn. App. at 446; see also Laws or 1998, ch. 296, § 35 (“[i]t is the intent of the legislature to authorize a limited sanction of time in juvenile detention independent of chapter 7.21 RCW for failure to comply with court orders in . . . dependency cases for the sole purpose of providing the courts with the tools necessary to enforce orders in these limited types of cases because other statutory contempt remedies are inadequate”). The legislature did not expressly designate this new tool the exclusive remedy, instead noting that it “may be imposed in addition to, or as an alternative to, any other remedial sanction authorized by this chapter.” RCW 7.21.030(2)(e). We have previously stated, “[b]ecause civil and criminal contempt sanctions employ different procedures and are applied for fundamentally different purposes, statutes providing for one kind of contempt cannot be read to circumscribe statutes providing for the other.” King, 110 Wn.2d at 800. We conclude that the legislature did not intend, by amending the dependency contempt statute, to abrogate the availability of criminal contempt sanctions under RCW 7.21.040 in dependency cases. Instead, as the legislature stated, it intended to merely create a new alternative sanction.
¶26 The dissent points out that the legislature, when creating the Becca sanctions, intended to discourage the filing of criminal charges against status offenders. Dissent at 658. Our holding in no way undermines this goal. We do not hold that criminal sanctions should be sought before Becca sanctions and other civil statutory sanctions; we do not speak to the order in which statutory remedies should be utilized. Instead, we merely adhere to our previous jurisprudence requiring courts to utilize all the tools the legislature has seen fit to provide before exercising broader *652inherent powers. The legislature carefully crafted the new tool they intended to provide, limiting it to seven days in detention. We do not infer from this careful limitation an intent to allow courts to disregard other statutes and sentence juveniles to whatever time in detention they felt was reasonable.
¶27 Because we conclude that statutory criminal contempt sanctions are available for violation of a dependency order, it follows that a juvenile court must find those sanctions inadequate before exercising its inherent contempt power.6 In the present case, Commissioner Inouye failed to do this. Consequently, his resort to inherent authority was premature and improper. Accordingly, we reverse the Court of Appeals’ decision to the contrary. As a result, we need not consider petitioners’ other claims for relief.
Ill
¶28 A juvenile court commissioner possesses the inherent power to impose punitive or remedial sanctions for contempt of court, whether that contempt occurs in or outside of the courtroom. However, before exercising that power, the court must specifically find all statutory contempt remedies inadequate. Because the commissioner did *653not do so in this case, we reverse the Court of Appeals’ decision on the two inherent contempt orders before us and vacate those orders.
C. Johnson, Sanders, and J.M. Johnson, JJ., concur.

 In 1995, the Washington Legislature passed a bill known as the “Becca Bill,” which amended the Family Reconciliation Act (ch. 13.32A ROW) to provide parents of runaway children a tool to control them through the legal system. See Alison G. Ivey, Comment, Washington’s Becca Bill: The Costs of Empowering Parents, 20 Seattle U. L. Rev. 125 (1996); Laws of 1995, ch. 312. A later amendment, known as the “Becca Too” bill, added the current “remedial” contempt sanction to RCW 13.34.165. See Ivey, supra; Laws op 1996, ch. 133. Because of this, the imposition of remedial contempt sanctions with a purge condition is known as the “Becca procedure” or “Becca sanctions.”


 The Court of Appeals opinion addressed four orders: one involving Y.H., two involving M.H.-O., and one involving the third juvenile, A.K. Commissioner Inouye had sentenced A.K. to 60 days in detention, without a purge option, for running away from her placement a fifth time. That sentence, like the others, was imposed pursuant to the juvenile court’s inherent contempt power.


 Because the Court of Appeals vacated A.K.’s order, only Y.H. and M.H.-O. petitioned this court for review.


 In the first scenario, summary adjudication is appropriate. Bagwell, 512 U.S. at 832; Keller, 52 Wn.2d at 87. In the second, the contemnor must be given notice, a reasonable time to prepare a defense, and a hearing before sanctions are imposed. Bagwell, 512 U.S. at 832; In re Marriage of Nielsen, 38 Wn. App. 586, 589, 687 P.2d 877 (1984). Before punitive sanctions may be imposed, the contemnor must receive full criminal due process. Bagwell, 512 U.S. at 833; see also In re Pers. Restraint of King, 110 Wn.2d 793, 800, 756 P.2d 1303 (1988).


 Status offenders are juveniles “who are before the court because their behavior endangers their welfare,” including runaways such as M.H.-O. and Y.H. M.B., 101 Wn. App. at 434 (citing Jan C. Costello & Nancy L. Worthington, Incarcerating Status Offenders: Attempts to Circumvent the Juvenile Justice and Delinquency Prevention Act, 16 Hakv. C.R.-C.L. L. Rev. 41, 42-46 (1981)).


 Contrary to the dissent’s contention, this does not “abdicate! ] the court’s inherent power” by leaving enforcement of its orders to the discretion of the executive branch of government. Dissent at 658. The United States Supreme Court has previously recognized that courts are not stripped of their authority or inherent contempt power as a result of having to exercise that power through a separate criminal trial. See Bagwell, 512 U.S. at 838-39 (holding that the imposition of some procedural burdens, such as the requirement of a jury trial, on inherent judicial contempt power does not prevent the courts from exercising that authority through a criminal trial); Gompers v. Bucks Stove & Range Co., 221 U.S. 418, 451, 31 S. Ct. 492, 55 L. Ed. 797 (1911) (holding that “a separate and independent proceeding at law for criminal contempt” can “vindicate the authority of the court”). Courts are also not constrained by the criminal contempt statute to wait for a prosecutor to decide to take action. RCW 7.21.040(2)(c) allows the judge whose order was violated to request that an action be commenced and “appoint a special counsel to prosecute [the] action,” if “required for the administration of justice.” This is consistent with the United States Supreme Court’s determination that the contempt power of the courts “necessarily encompasses the ability to appoint a private attorney to prosecute the contempt.” Young, 481 U.S. at 793.